MEMORANDUM **
Jacques Landry appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition challenging his convictions for rape, forcible oral copulation, use of a firearm and supplying narcotics to a minor. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the denial of a section 2254 petition, Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
*651Landry contends that trial counsel’s concessions in her closing statement that Landry both engaged in sexual acts with the victim and provided the victim with narcotics constituted ineffective assistance of counsel. Although counsel conceded some guilt and recommended that the jury consider the lesser included offense of statutory rape, we cannot, in light of the substantial evidence against Landry and his impeached testimony at trial, conclude that such an approach was outside the range of sound trial strategy. See Strickland v. Washington, 466 U.S. 668, 690, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); cf. Harris v. Wood, 64 F.3d 1432, 1437-38 (9th Cir.1995) (counsel’s closing arguments were “beyond any discernible trial strategy, and were outrageous”).
•Because the state court’s decision affirming counsel’s effectiveness was not clearly erroneous, the district court properly denied Landry’s habeas petition. See 28 U.S.C. § 2254(d); Van Tran v. Lindsey, 212 F.3d 1143, 1159 (9th Cir.), cert. denied, 531 U.S. 944, 121 S.Ct. 340, 148 L.Ed.2d 274 (2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.